Citation Nr: 9934158	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to April 1993, as well as four years, nine months of prior 
unverified active service, and two years, seven months of 
prior inactive service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Service connection is currently in effect for the 
following disabilities:  PTSD, rated as 50 percent disabling; 
lumbar strain, rated as 10 percent disabling; and 
hyperthyroidism (goiter), rated as noncompensable; the 
combined disability evaluation is 60 percent.  

3.  The veteran has a high school education and one year of 
college education; she also underwent a brief period of 
beauty school training; and her past work experience includes 
a position as a buyer.

4.  The veteran's service-connected disabilities do not 
preclude her from obtaining and retaining all forms of 
substantially gainful employment consistent with her training 
and prior work experience.  



CONCLUSION OF LAW

The criteria for a total disability rating based on TDIU due 
to service-connected disabilities have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that her service-connected 
disabilities render her unemployable, and she requests a 
total disability rating. 

The Board notes that this claim was previously before the 
Board and remanded in January 1999 for additional 
development, including affording the veteran VA examinations, 
and associating the veteran's vocational rehabilitation file 
with her claims folder.  The requested development has been 
completed, and the case is now ready for appellate review.  

As a preliminary matter, the Board finds that the veteran's 
claim for a total rating based on individual unemployability 
(TDIU) due to her service-connected disabilities is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim that 
is not implausible when her contentions and the evidence of 
record are viewed in the light most favorable to her claim.  
The Board also is satisfied that all the facts relevant to 
this claim have been properly and sufficiently developed.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection presently is in effect for post traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling; 
lumbar strain, evaluated as 10 percent disabling; and, 
hyperthyroidism (goiter) evaluated as noncompensable; the 
combined disability evaluation is 60 percent.  As the 
veteran's combined disability rating is less than 70 percent, 
the Board notes that the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  Furthermore, for the 
reasons set forth below, the Board finds that the evidence 
does not indicate that the veteran's service-connected 
disabilities render her unable to secure or follow a 
substantially gainful occupation, within the meaning of VA 
law.  As such, the criteria for assignment of a total rating 
on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), 
are not met, and the claim is denied.

According to the veteran's Application for Increased 
Compensation Based on Unemployability, received in December 
1994, she has a high school education and one year of college 
education, as well as a brief period of training at a beauty 
school.  She indicated that her past work experience included 
a job as a buyer, and that she became too disabled to work in 
October 1994.  In the "remarks" portion of the claim, the 
veteran indicated that she was not retained in her former 
position as a buyer because she was frequently absent due to 
illness, and due to her inability to work with male co-
workers, as well as her panic attacks.  

In August 1996, the veteran testified before a hearing 
officer at the RO and clarified that she had completed a high 
school education, but had no post high school degrees or 
vocational training.  She indicated that she worked as a 
buyer after service, and then began a course in cosmetology, 
but was unable to finish it.  The veteran stated that the 
longest she had held a job was six months.  She also stated 
that when she was employed she would lose much work due to 
her service-connected psychiatric disability, but she did not 
feel that her opportunities for employment were further 
restricted because of physical limitations associated with 
her back disability.  Furthermore, the veteran clarified that 
when she was terminated from her position as a buyer the 
company was relocating to a new city and she was not offered 
a position in the relocation.  

Reviewing the evidence of record regarding the veteran's 
employability, the Board notes that in a February 1997 
statement, the veteran indicated that she did "not believe 
that [her] back problems stop [her] from working jobs that 
don't require a lot of lifting or standing, but [she's] not 
employable due to trauma received while on active duty."  
The veteran further indicated that her VA vocational 
rehabilitation records were incorrect in that she did not 
terminate her training from Wright's Beauty College, but that 
her training was terminated due to some confusion regarding 
tuition payment.  The veteran also indicated that she was 
working with a counselor regarding her panic attacks.

The reports of 5 VA psychiatric examinations conducted in 
1995, 1996, and 1998, with the exception of one examination 
in 1996, all reflect that the examiners found the veteran to 
be moderately impaired due to her psychiatric disability.  
Based on a global assessment of functioning of 45 to 50, one 
1996 examination apparently found the veteran to be seriously 
impaired.  

Reviewing the more recent medical evidence of record, the 
Board notes that in a January 1999 VA examination report, the 
veteran was diagnosed with PTSD and bipolar disorder.  The 
veteran reported to the examiner that she had difficulty 
working with male authority.  She also reported that she had 
no difficulty finding employment, but that it was difficult 
for her to retain a job for more than a month.  The examiner 
opined that the veteran had a moderate degree of occupational 
impairment, due to her PTSD.  He also opined that the veteran 
should continue to seek employment, and that she should seek 
employment with female superiors.  

In January 1999, the veteran underwent a VA examination for 
her complaints of low back pain.  In an April 1999 addendum 
to that examination, the examiner indicated that he had 
reviewed the veteran's claims file, as well as the January 
1999 examination report, which revealed that the veteran had 
episodic back pain, but she did not experience it on a daily 
basis.  The examiner stated that the veteran should be able 
to perform some sort of work, without prolonged periods of 
sitting or standing, and no heavy lifting.  In conclusion, 
the examiner opined "I do not believe that the level of 
functioning she has would preclude her from employability."  

The Board notes that associated with the veteran's claims 
folders is her VA vocational rehabilitation folder.  A review 
of that folder reveals that the veteran had attempted a 
training program in cosmetology.  A July 1995 Special Report 
of Training reveals that the veteran's planned objective was 
to complete training in November 1995, with an annual review 
scheduled in February 1996.  However, the vocational 
specialist indicated that the veteran appeared to be having 
some personality conflicts with the school.  Subsequent 
training reports also reveal comments regarding interpersonal 
conflicts, personality conflicts, and absentee difficulties.  
In October 1996, the veteran's training was interrupted, 
reportedly since the veteran voluntarily withdrew from 
training.  It appears that in August 1997, the veteran 
underwent an evaluation to determine the feasibility for 
vocational services and interventions.  It also appears that 
around that time, the veteran was attending school, and 
working at the VA medical center.
 
The Board has thoroughly reviewed the evidence of record, as 
described in pertinent part above.  However, the Board finds 
no medical or other evidence of record that the veteran is 
unemployable due to her service-connected disabilities.  The 
Board acknowledges that the veteran's PTSD may adversely 
affect her interactions with other people, particularly men.  
However, that factor alone is not enough to consider the 
veteran unemployable, particularly in light of the medical 
opinion in the January 1999 VA examination, which encourages 
the veteran to seek employment, preferably with female 
superiors.  Additionally, the April 1999 VA medical statement 
indicated that the veteran's back disability does not 
interfere with her employability, as long as she avoids 
prolonged standing, walking, or heavy lifting.  

Based upon the above analysis the Board finds that there is 
no medical statement or other evidence of record indicating 
the veteran is unable to work due to her service-connected 
disabilities and that there is medical evidence that the 
veteran is able to work.  Furthermore, the Board emphasizes 
that difficulty in obtaining or retaining employment is not 
the standard; rather, it must be shown that the veteran's 
service-connected disabilities preclude all forms of 
substantially gainful employment, consistent with her 
educational and vocational history.  Such is not shown here 
by persuasive evidence.  Nor has the veteran demonstrated 
that she has such an unusual disability picture, in that 
there is no evidence of frequent hospitalizations or 
treatment records for the claimed disabilities.  In short, 
there is simply no persuasive evidence of record that 
supports the veteran's claim that she is unemployable by 
virtue of her service-connected disabilities.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to her service-connected disabilities.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

A claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

